               IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

                                              *
CHARLENE MOORE,
                                              ★


                                              *
        Plaintiff,
                                              *



              V.                              *             CV 118-026
                                              *


                                              ■k
SANTANDER CONSUMER USA, INC.,
                                              *



        Defendant.



                                        ORDER




        Before     the   Court   is   the    Parties'   stipulation of         dismissal

with prejudice.          (Doc. 14. )        All parties signed the stipulation.

Upon due      consideration,          the Court     finds     dismissal   appropriate

pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii) .

        IT   IS THEREFORE ORDERED that             this matter    is DISMISSED WITH

PREJUDICE.         The   Clerk   is   directed to TERMINATE         all motions,         if

any, and CLOSE this case.             Each party shall bear its own costs and

fees.


        ORDER ENTERED at Augusta, Georgia, this /■^dav of April,
2019.



                                                   J. RAN^L HALL, tHIEF JUDGE
                                                   UNITED States district court
                                                        :rn   district    of   Georgia
